In an action, inter alia, to compel specific performance of a contract for the sale of real property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Catterson, J.), dated July 14, 2003, which, upon a decision of the same court dated April 13, 2002, granted the defendant’s cross motion for the imposition of a sanction to the extent of directing them to pay the defendant’s attorneys the sum of $2,160.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the cross motion is denied.
*595Contrary to the Supreme Court’s determination, the plaintiffs’ legal arguments on their motion for reargument and/or renewal were not totally meritless. Thus, the motion was not frivolous or unwarranted as a matter of law (see generally Foley v Roche, 68 AD2d 558, 567-568 [1979]). Accordingly, the imposition of a sanction was not warranted.
In light of this determination, we need not reach the plaintiffs’ remaining contentions. Altman, J.P., Florio, Mastro and Fisher, JJ., concur.